Title: From George Washington to Colonel James Clinton, 29 June–1 July 1776
From: Washington, George
To: Clinton, James



Sir
New York June 29th[–1 July] 1776

The Committee inform Me that no Evidence has appeared against Fletcher Mathews, and desire his papers may be delivered to him, which I would have you comply with, likewise the request of the Committee of Newburgh and New Windsor. I have to inform you of the Arrival of about 50 Sail this day at the Hook, this is part of a fleet of 130 which left Halifax under General Howe the 9th Inst.—would have you make all possible preparation—in case the Enemy should have in view to push some of their Frigates up the North River, to give them a proper Reception. I am sir Your Most Hume servt

Go: Washington


July 1st 130 Sail have arrived at the Hook.

